Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 1 of 16 Page ID #:176




 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   HARRY GERS et al.,                                Case № 2:19-cv-08003-ODW (Ex)
12                        Plaintiffs,
13                                                     ORDER GRANTING IN PART AND
            v.
                                                       DENYING IN PART MOTION TO
14   NEW ROADS SCHOOL et al.,                          DISMISS [22]
15
                          Defendants.
16
17                                   I.       INTRODUCTION
18          Before the Court is Defendant New Roads School’s Motion to Dismiss
19   Plaintiffs Harry Gers, Jenn Gers, and Glenn Gers’s First Amended Complaint
20   (“Motion”). (Mot., ECF No. 22.) For the following reasons, the Court GRANTS IN
21   PART and DENIES IN PART Defendant’s Motion.1
22                                   II.       BACKGROUND
23          Harry2 was a student at New Roads School (“New Roads” or the “School”)
24   between September 2012 and November 2016. (First Am. Compl. (“FAC”) ¶ 17, ECF
25   No. 21.) Harry has a learning disorder, generalized anxiety disorder, and autism
26
27   1
       Having carefully considered the papers filed in connection with the Motion, the Court deemed the
28   matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
     2
       To avoid confusion, the Court respectfully refers to Plaintiffs by their given names.
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 2 of 16 Page ID #:177




 1   spectrum disorder, and requires accommodations and related aids and services at
 2   school. (FAC ¶¶ 13–15.) In December 2013, Jenn and Glenn, Harry’s parents,
 3   obtained a neuropsychological evaluation to determine the nature of Harry’s
 4   conditions and their impact on school, and shared the evaluation with the School and
 5   its employees. (FAC ¶¶ 18–19.) In June 2015 and June 2016, Jenn informed the
 6   school that Harry had been missing a substantial number of school days due to
 7   anxiety, depression, and panic attacks and requested accommodations and support; the
 8   School approved some of the requested accommodations. (FAC ¶¶ 20–29.)
 9         In June 2016, the Gerses signed a New Roads student enrollment contract
10   (“Enrollment Contract”) for the 2016–2017 school year, during which Harry would
11   matriculate as a sixteen-year-old tenth grader. (FAC ¶¶ 10, 30, 37.) The Gerses
12   prepaid tuition for the entire school year.     (FAC ¶ 30.)    Under the Enrollment
13   Contract, enrollment fees are nonrefundable, and the parents are obligated to pay
14   tuition “whether or not the student completes the school year, is withdrawn, absent, or
15   dismissed, for all or any portion of the school year.”        (FAC ¶¶ 32–34.)      The
16   Enrollment Contract states that the School reserves the right to dismiss the student
17   under certain circumstances, including when “the student has been unable to meet the
18   academic, social[,] or behavioral standards of the school.” (FAC ¶¶ 34–35.)
19         In August 2016, Glenn informed a School official of Harry’s ongoing anxiety
20   issues and treatment, and requested support from administrators and staff for Harry’s
21   disability-related needs. (FAC ¶ 38.) The School failed to provide the requested
22   accommodations. (FAC ¶ 39.) Between September and November 2016, both Jenn
23   and Glenn complained to administrators about the School’s failure to accommodate
24   Harry’s disabilities and requested emergency meetings to discuss support and
25   accommodations for Harry. (FAC ¶¶ 41–43.) The School was unresponsive. (FAC
26   ¶ 43.) On October 21 and November 7, 2016, Harry’s psychiatrist called the School’s
27   psychologist with proposed accommodations, including the temporary reduction of
28   Harry’s school days and course schedule. (FAC ¶¶ 44–45.)




                                                2
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 3 of 16 Page ID #:178




 1         On November 16, 2016, Jenn and Glenn met with School employees. (FAC
 2   ¶¶ 46–47.) The School and its employees refused to engage in the interactive process
 3   to discuss accommodations at this meeting; instead, the School’s representatives
 4   informed Jenn and Glenn that Harry would be dismissed because he could not attend
 5   as a full-time student. (FAC ¶¶ 48–49.)
 6         In December 2016, Jenn and Glenn requested that the School refund tuition
 7   because it had unjustly dismissed Harry due to his disabilities. (FAC ¶ 52.) The
 8   School did not respond to the request. (FAC ¶ 52.) As a result of his dismissal, Harry
 9   experienced emotional distress and the Gerses faced difficulties timely locating a
10   comparable school, which delayed the completion of Harry’s high-school education.
11   (FAC ¶¶ 53–55.)
12         The Gerses initiated this action on September 16, 2019. (See Compl., ECF
13   No. 1.) In the operative FAC, Harry brings the first claim for disability discrimination
14   in violation of Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C.
15   § 12182, and fourth claim for violation of the Unruh Civil Rights Act, California Civil
16   Code section 51(f). (FAC ¶¶ 56–71, 103–10.) Additionally, all three Gerses bring the
17   second claim for violation of the antiretaliation provision of Title V of the ADA, 42
18   U.S.C. § 12203; third claim for violation of the Rehabilitation Act, 29 U.S.C. § 794;
19   fifth claim for breach of contract; and sixth claim for unfair trade practices in violation
20   of California Business and Professions Code section 17200, et seq. (FAC ¶¶ 72–102,
21   111–25.) The School moves to dismiss, challenging the FAC on grounds including
22   standing, statute of limitations, and failure to state a claim. (See Mot.)
23                             III.      LEGAL STANDARD
24   A.    Rule 12(b)(1)
25         Federal Rule of Civil Procedure (“Rule”) 12(b)(1) provides for dismissal of a
26   complaint for lack of subject-matter jurisdiction. The Article III case or controversy
27   requirement limits a federal court’s subject-matter jurisdiction, which includes the
28   requirement that plaintiffs have standing to bring their claims. Chandler v. State




                                                  3
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 4 of 16 Page ID #:179




 1   Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121–22 (9th Cir. 2010). Rule 12(b)(1)
 2   jurisdictional attacks can be either facial or factual. White v. Lee, 227 F.3d 1214, 1242
 3   (9th Cir. 2000). When a motion to dismiss attacks subject-matter jurisdiction on the
 4   face of the complaint, the court assumes the factual allegations in the complaint are
 5   true and draws all reasonable inferences in the plaintiff’s favor. Doe v. Holy See, 557
 6   F.3d 1066, 1073 (9th Cir. 2009). Moreover, the standards set forth in Bell Atlantic
 7   Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009),
 8   apply with equal force to Article III standing when it is being challenged on the face
 9   of the complaint. See Terenkian v. Republic of Iraq, 694 F.3d 1122, 1131 (9th Cir.
10   2012). Thus, in terms of Article III standing, the complaint must allege “sufficient
11   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
12   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
13   B.    Rule 12(b)(6)
14         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
15   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
16   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
17   survive a dismissal motion, a complaint need satisfy only the minimal notice pleading
18   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
19   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
20   raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.
21         The determination of whether a complaint satisfies this plausibility standard is a
22   “context-specific task that requires the reviewing court to draw on its judicial
23   experience and common sense.” Iqbal, 556 U.S. at 679. A court is generally limited
24   to the pleadings and must construe all “factual allegations set forth in the
25   complaint . . . as true and . . . in the light most favorable” to the plaintiff. Lee v. City
26   of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001). However, a court need not blindly
27   accept conclusory allegations, unwarranted deductions of fact, and unreasonable
28   inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).




                                                   4
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 5 of 16 Page ID #:180




 1         Where a district court grants a motion to dismiss, it should generally provide
 2   leave to amend unless it is clear the complaint could not be saved by any amendment.
 3   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 4   1025, 1031 (9th Cir. 2008).
 5                                  IV.       DISCUSSION
 6         The School moves to dismiss the FAC on the following grounds: (1) the Unruh
 7   Act, ADA, and Rehabilitation Act claims are untimely; (2) Jenn and Glenn lack
 8   standing to bring their ADA retaliation and Rehabilitation Act claims; (3) the Gerses
 9   fail to state a contract claim; (4) the Gerses fail to state an unfair trade practices claim;
10   and (5) the Gerses’ claims for damages are deficient. (See Mot.)
11   A.    Statute of Limitations
12         The events upon which the Unruh Act, ADA, and Rehabilitation Act claims are
13   based took place more than two but less than three years before the Gerses initiated
14   this action. (See FAC ¶¶ 40–52.) The School argues the claims are untimely because
15   they are subject to a two-year statute of limitations, but the Gerses contend three-year
16   limitations periods apply to these claims. (Mot. 15–18; Opp’n 4–11, ECF No. 26.)
17   The Court considers these arguments with respect to the Gerses’ claims in turn.
18         1.     The Unruh Act Claim May Be Timely.
19         Harry claims the School violated the Unruh Act, California Civil Code section
20   51(f), which makes unlawful a violation of a right protected by the ADA. (FAC
21   ¶¶ 103–10.) Federal courts are divided on whether the applicable statute of limitations
22   for Unruh Act claims is two or three years, and there is no California Supreme Court
23   authority on point. See Kemp v. Regents of Univ. of Cal., No. C-09-4687 PJH, 2010
24   WL 2889224, at *6 (N.D. Cal. July 22, 2010) (discussing lack of consensus).
25         Regardless, the Court need not resolve the question because California law tolls
26   limitation periods for individuals under the age of majority. Cal. Civ. Proc. Code
27   § 352(a). Harry was sixteen years old at the time of the events giving rise to his
28   claims. (FAC ¶ 10.) Construing the factual allegations in the light most favorable to




                                                   5
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 6 of 16 Page ID #:181




 1   Harry, if Harry was sixteen in December 2016, the date of the latest alleged act or
 2   omission by the School, (see FAC ¶¶ 10, 52), then he could not have reached the age
 3   of majority until at earliest December 2017—less than two years before this federal
 4   action began. Assuming without deciding that the appropriate limitation period is two
 5   years, Harry’s claim may be timely if he can prove the limitation period was tolled
 6   until his eighteenth birthday.
 7         Accordingly, the running of the statute of limitations is not “apparent from the
 8   face of the complaint.” Seven Arts Filmed Entm’t Ltd. v. Content Media Corp. PLC,
 9   733 F.3d 1251, 1254 (9th Cir. 2013) (quoting Conerly v. Westinghouse Elec. Corp.,
10   623 F.2d 117, 119 (9th Cir. 1980)). Dismissal at this stage is not appropriate. Luong
11   v. E. Side Union High Sch. Dist., 265 F. Supp. 3d 1045, 1050 (N.D. Cal. 2017)
12   (declining to grant motion to dismiss in part because plaintiffs “may be able to prove
13   the statute of limitations was tolled during their minority”).
14         2.     The ADA Title III Claim May Be Timely.
15         Harry claims the School violated Title III of the ADA, specifically 42 U.S.C.
16   § 12182, which prohibits disability discrimination in places of public accommodation.
17   (FAC ¶¶ 56–71.)
18         The ADA does not provide an express statute of limitations.          Sharkey v.
19   O’Neal, 778 F.3d 767, 770 (9th Cir. 2015). Where Congress is silent on limitation
20   periods for federal claims, courts “borrow the statute of limitations applicable to the
21   most analogous state-law claim, so long as ‘it is not inconsistent with federal law or
22   policy to do so.’” Id. (quoting Wilson v. Garcia, 471 U.S. 261, 266–67 (1985)).
23   Federal courts likewise borrow state tolling rules. Alexopulos v. S.F. Unified Sch.
24   Dist., 817 F.2d 551, 555 (9th Cir. 1987).          However, in California, it remains
25   unresolved whether the limitation period for claims under Title III of the ADA is two
26   or three years. See Estate of Stern v. Tuscan Retreat, Inc., 725 F. App’x 518, 526 (9th
27   Cir. 2018) (“We have not decided the limitations period for Title III claims, but the
28   only conceivable options are California’s two-year personal injury provision and its




                                                 6
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 7 of 16 Page ID #:182




 1   three-year period for an action upon a liability created by statute.” (citing Cal. Civ.
 2   Proc. Code §§ 335.1, 338(a)) (internal quotation marks omitted)).
 3         As with the Unruh Act claim, the Court need not weigh in on this unsettled
 4   issue. Even if Harry’s Title III claim were subject to a two-year limitation period, he
 5   may establish that the limitation period was tolled until he reached the age of majority.
 6   See Cal. Civ. Proc. Code § 352(a); Alexopulos, 817 F.2d at 555. Harry’s Title III
 7   claim may be timely if the limitation period did not begin running until he reached the
 8   age of majority sometime in or after December 2017. (See FAC ¶¶ 10, 52.) Dismissal
 9   of this claim is therefore not appropriate.
10         3.     The ADA Title V Claim May Be Timely.
11         The Gerses claim the School violated Title V of the ADA—specifically 42
12   U.S.C. § 12203(a)–(b), which prohibits retaliation against an individual who opposes
13   an act made unlawful by the ADA, as well as interference with an individual’s
14   exercise of ADA rights. (FAC ¶¶ 72–81.) For reasons already explained, Harry’s
15   Title V claim may be timely irrespective of whether the appropriate statute of
16   limitations is two or three years. However, the question remains whether Jenn and
17   Glenn’s Title V claims are timely, as they would not be similarly tolled. As with Title
18   III claims, the appropriate statute of limitations to borrow from California law for
19   Title V claims is unsettled. See Sharkey, 778 F.3d at 770.
20         The School, combining its discussion of the Gerses’ retaliation claim with its
21   discussion of the Title III claim, argues that the Court should adopt the two-year
22   limitation period from personal injury claims. (Mot. 15–17.) The School appears to
23   treat the Title V claim as an extension of the Title III claim. (See, e.g., Mot. 15
24   (describing the antiretaliation claim as a “claim[] for relief under Title III”); Reply 11
25   n.4, ECF No. 27 (construing the § 12203 claim as “based on Title III”).)              But
26   “Congress did not intend every title of the ADA to have the same limitations period.”
27   Sharkey, 778 F.3d at 770.       The School does not specifically discuss or provide
28   authority addressing the appropriate limitation period for retaliation claims under Title




                                                   7
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 8 of 16 Page ID #:183




 1   V, nor does it explain why Title III and Title V claims should bear the same limitation
 2   period. (See Mot. 15–17 (discussing Title III claims without identifying a state-law
 3   analogue to § 12203).)
 4         The Gerses urge the Court to adopt the California three-year limitation period
 5   for actions upon a liability created by statute because the common law does not
 6   provide protection from retaliation for exercising rights protected by the ADA.
 7   (Opp’n 8 (citing City of Moorpark v. Superior Court, 18 Cal. 4th 1143, 1158–61
 8   (1998)).)   The three-year limitation period should apply “where the liability is
 9   embodied in a statutory provision and was of a type which did not exist at common
10   law.” Sharkey, 778 F.3d at 773 (quoting Brandenburg v. Eureka Redevelopment
11   Agency, 152 Cal. App. 4th 1350, 1359 (2007)); see also Gatto v. Cty. of Sonoma, 98
12   Cal. App. 4th 744, 759 (2002) (recognizing that the three-year statute of limitations
13   applies to ADA provisions that did not evolve from the common law). However, the
14   authority the Gerses cite to show that § 12203 did not evolve from the common law is
15   inapposite. See City of Moorpark, 18 Cal. 4th at 1158–61 (discussing common-law
16   claims for wrongful discharge based on disability discrimination). Indeed, no party
17   provides cogent authority or argument showing that California common law provides,
18   or does not provide, a liability of the type created by § 12203. (See Opp’n 8; Reply 9–
19   11 n.4.)
20         The arguments on this issue are underdeveloped or miss the mark. Absent
21   persuasive, relevant authority and argument, the Court declines to conclude that a
22   two-year statute of limitations should apply to this claim. Accordingly, for the limited
23   purpose of deciding this Motion, the Court will not dismiss the Title V claim on the
24   basis of untimeliness.
25         4.     The Rehabilitation Act Claim Is Timely.
26         The Gerses claim the School violated the Rehabilitation Act, 29 U.S.C.
27   § 794(a), which prohibits disability discrimination in programs or activities receiving
28   federal financial assistance. (FAC ¶¶ 82–102.) For reasons discussed above, Harry’s




                                                8
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 9 of 16 Page ID #:184




 1   Rehabilitation Act claim may be timely irrespective of whether the appropriate statute
 2   of limitations is two or three years, but the timeliness of Jenn and Glenn’s
 3   Rehabilitation Act claims remains in dispute.
 4          There is no express limitation period for Rehabilitation Act claims, so the Court
 5   must borrow the period applicable to the most analogous state-law claim. Sharkey,
 6   778 F.3d at 770. Some courts have applied a three-year statute of limitations to
 7   Rehabilitation Act claims, reasoning that California Government Code section 11135
 8   provides the most analogous California claim. See, e.g., Luong, 265 F. Supp. 3d at
 9   1050; Ticer v. Young, No. 16-cv-02198-KAW, 2016 WL 4719272, at *5 (N.D. Cal.
10   Sept. 9, 2016); cf. Estate of Stern, 725 F. App’x at 521 (assuming without deciding
11   that a three-year limitations period applies to a Rehabilitation Act claim); Krushwitz v.
12   Univ. of Cal., 599 F. App’x 714, 715 (9th Cir. 2015) (same).
13          The School argues that the two-year statute of limitations for personal injury
14   claims should apply to the Rehabilitation Act claim. (Mot. 17–18.) However, the
15   Court agrees with the Gerses that Government Code section 11135, which carries a
16   three-year limitation period and closely mirrors the text of the Rehabilitation Act, is a
17   closer analogue.3 (Opp’n 8–10); see also Sharkey, 778 F.3d at 771 (suggesting that
18   courts should analyze “whether the forum state provides a state-law disability
19   discrimination claim to which a closer analogy might be had” before applying the
20   state’s personal injury limitation period).               Accordingly, the Court borrows the
21   three-year statute of limitations applicable to Government Code section 11135. See
22
23
24
     3
25     Compare Cal. Gov’t Code § 11135(a) (“No person in the State of California shall, on the basis
     of . . . disability . . . , be unlawfully denied full and equal access to the benefits of, or be unlawfully
26   subjected to discrimination under, any program or activity that . . . receives any financial assistance
27   from the state.”), with 29 U.S.C. § 794(a) (“No otherwise qualified individual with a disability in the
     United States . . . shall, solely by reason of her or his disability, be excluded from the participation
28   in, be denied the benefits of, or be subjected to discrimination under any program or activity
     receiving Federal financial assistance . . . .”).



                                                         9
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 10 of 16 Page ID #:185




 1   Sharkey, 778 F.3d at 773.4 Given a three-year limitation period, the claim appears
 2   timely on its face. Dismissal is not warranted.
 3   B.     Jenn and Glenn’s Standing to Bring Retaliation Claims
 4          The School argues that Jenn and Glenn lack standing to bring retaliation claims
 5   under the Rehabilitation Act and Title V of the ADA because they did not suffer
 6   “individual retaliation.” (Mot. 18–20.)
 7          To establish Article III standing, a plaintiff must demonstrate (1) “an injury in
 8   fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that
 9   is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136
10   S. Ct. 1540, 1547 (2016). The injury-in-fact element requires a plaintiff to show “an
11   invasion of a legally protected interest” that is “concrete and particularized” and
12   “actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife,
13   504 U.S. 555, 560 (1992) (internal quotation marks omitted).
14          The parties agree that nondisabled individuals may bring claims under the
15   Rehabilitation Act and Title V of the ADA for retaliation they experience in
16   advocating for the rights of disabled persons if they allege a concrete and particular
17   injury separate and distinct from the disabled persons’ injuries.                        (Mot. 19;
18   Opp’n 11–12; Reply 12–13); see also Barker v. Riverside Cty. Office of Educ., 584
19   F.3d 821, 824–28 (9th Cir. 2009) (discussing nondisabled person’s standing to bring
20   retaliation claims under Rehabilitation Act and Title II of the ADA). However, the
21   parties disagree as to whether the FAC sufficiently alleges that Jenn and Glenn
22   suffered such an injury.
23
24
     4
25     The Court respectfully declines to follow the reasoning of the district court decisions the School
     cites. Neither court expressly analyzed whether Government Code section 11135 is the claim most
26   analogous to a Rehabilitation Act claim; both rest their reasoning on decisions predating Sharkey
27   that assumed without deciding that the two-year personal injury limitation period applied. See C.C.
     v. Rocklin Unified Sch. Dist., No. 2:17-cv-02645-MCE-AC, 2019 WL 803904, at *3–4 (E.D. Cal.
28   Feb. 21, 2019); Hartline v. Nat’l Univ., No. 2:14-cv-0635 KJM AC (PS), 2015 WL 4716491, at *5
     (E.D. Cal. Aug. 7, 2015).



                                                     10
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 11 of 16 Page ID #:186




 1         Construing the FAC in the light most favorable to the plaintiffs, Jenn and Glenn
 2   adequately allege injury: as a result of their requests for accommodation of Harry’s
 3   disabilities, they suffered “direct and indirect expenses incurred as a result of
 4   HARRY’s dismissal” such as lost tuition, losses resulting from seeking alternative
 5   schooling, and out-of-pocket costs for treatment. (FAC ¶¶ 52, 54–55.) The School’s
 6   argument that Jenn and Glenn must have suffered “individual retaliation” appears to
 7   assume that Harry’s dismissal categorically could not have invaded Jenn and Glenn’s
 8   legally protected interests. (Mot. 19.) But “parents have a recognized legal interest in
 9   the education and upbringing of their child.” Winkelman v. Parma City Sch. Dist., 550
10   U.S. 516, 529 (2007) (discussing parents’ standing to pursue claims under the
11   Individuals with Disabilities Education Act).
12         The allegations in the FAC, taken as true, identify legal interests of Jenn and
13   Glenn adversely impacted by the School’s retaliatory dismissal of their child. The
14   Court declines to dismiss Jenn and Glenn’s retaliation claims.
15   C.    Breach of Contract Claim
16         The Gerses claim the School breached the Enrollment Contract by
17   discriminating against Harry on the basis of his disability, failing to provide an
18   effective education program for Harry after being put on notice of his disabilities,
19   failing to provide reasonable accommodations and modifications, and terminating the
20   Enrollment Contract without legitimate justification. (FAC ¶¶ 111–15.) The School
21   contends that the Gerses’ contract claim must be dismissed because they have not
22   identified a breach of any particular term of the Enrollment Contract. (Mot. 20–21.)
23   The Gerses respond that the School breached the Enrollment Contract because “no
24   term permitted” the School to unilaterally dismiss Harry. (Opp’n 15–16.)
25         To state a claim for breach of contract under California law, a plaintiff must
26   plead: (1) a contract; (2) plaintiff’s performance or excuse for nonperformance;
27   (3) defendant’s breach; and (4) resulting damages to plaintiff. Reichert v. Gen. Ins.
28   Co. of Am., 68 Cal. 2d 822, 830 (1968); Tribeca Cos., LLC v. First Am. Title Ins. Co.,




                                                11
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 12 of 16 Page ID #:187




 1   239 Cal. App. 4th 1088, 1109 (2015). At the pleading stage, the allegations must
 2   permit the court “generally to discern at least what material obligation of the contract
 3   the defendant allegedly breached.” Langan v. United Servs. Auto Ass’n, 69 F. Supp.
 4   3d 965, 979 (N.D. Cal. 2014).
 5         The operative pleading belies the Gerses’ argument that the Enrollment
 6   Contract did not permit the School to unilaterally dismiss Harry. According to the
 7   FAC, the Enrollment Contract contained provisions contemplating a student’s
 8   dismissal in the School’s sole discretion.      (FAC ¶¶ 34–35.)      In pertinent part,
 9   according to the FAC, the Enrollment Contract gives the School the right to dismiss,
10   in its “sole discretion,” a student who “has been unable to meet the academic, social or
11   behavioral standards of the school based upon the administration’s exclusive
12   interpretation of such standards.” (FAC ¶ 35.) In any event, the Gerses allege only
13   the School’s rights under the Enrollment Contract. (See FAC ¶¶ 30–36.) They fail to
14   identify the School’s obligations, let alone any express or implied obligation under the
15   Enrollment Contract that the School breached by dismissing Harry. As the Court
16   cannot “discern . . . what material obligation of the contract the [School] allegedly
17   breached,” this claim must fail. Langan, 69 F. Supp. 3d at 979–80 (emphasis added).
18         The Enrollment Contract has not been presented here, so the Court cannot
19   determine whether amendment would be futile. Accordingly, the breach of contract
20   claim is dismissed with leave to amend.
21   D.    Unfair Trade Practices Claim
22         Plaintiffs claim the School engaged in unfair business practices by
23   discriminating against Harry on the basis of his disability, unilaterally dismissing him
24   in response to his request for modification of the School’s policies, failing to refund
25   tuition, and having the Gerses make an uninformed decision to enter a one-sided
26   agreement. (FAC ¶¶ 116–25.)
27         California’s unfair competition law prohibits “any unlawful, unfair or
28   fraudulent business act or practice.”      Cal. Bus. & Prof. Code § 17200.         “By




                                                12
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 13 of 16 Page ID #:188




 1   proscribing any unlawful business practice, section 17200 borrows violations of other
 2   laws and treats them as unlawful practices that the unfair competition law makes
 3   independently actionable.” Cel-Tech Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal.
 4   4th 163, 180 (1999) (citation and internal quotation marks omitted). An unfair
 5   business practices claim may be brought “by a person who has suffered injury in fact
 6   and has lost money or property as a result of the unfair competition.” Cal. Bus. &
 7   Prof. Code § 17204; see Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 320–25
 8   (2011) (discussing economic injury requirement).
 9         The School argues the Gerses fail to state an economic injury resulting from the
10   alleged unfair practices. (Mot. 21.) Construing the facts liberally, the Gerses have
11   pleaded economic injury in the form of lost tuition and costs associated with finding
12   alternative schooling for Harry. (See FAC ¶¶ 55, 125.) The School also argues the
13   claim is derivative of the Gerses’ disability discrimination and retaliation claims.
14   (Mot. 21.) Even if true, the School does not explain why this warrants dismissal; after
15   all, section 17200 is designed to borrow violations of other laws. Cel-Tech, 20 Cal.
16   4th at 180; see also Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 1361 (2010)
17   (“Virtually any law—federal, state or local—can serve as a predicate for an action
18   under Business and Professions Code section 17200.”).
19         Finally, the School contends California Civil Code section 1670.5, which
20   describes the contract defense of unconscionability, may not undergird this claim.
21   (Mot. 21–22; see also FAC ¶ 118 (citing Cal. Civ. Code § 1670.5).) The School fails
22   to provide authority showing that unconscionability cannot support a section 17200
23   claim; the sole decision the School cites in support of its argument assumed without
24   deciding that unconscionability could support such a claim. (See Mot. 22 (citing
25   Jones v. Wells Fargo Bank, 112 Cal. App. 4th 1527, 1540 (2003).) The Court declines
26   to dismiss the claim on this basis. Pinel v. Aurora Loan Servs., LLC, 814 F. Supp. 2d
27   930, 938 (N.D. Cal. 2011).
28         For these reasons, the Court declines to dismiss the unfair trade practices claim.




                                                13
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 14 of 16 Page ID #:189




 1   E.    Requested Relief
 2         The School argues that the Gerses have not adequately pleaded their special
 3   damages and are not entitled to some categories of relief they demand. (Mot. 22–24.)
 4         1.     The Parties Agree Special Damages Are Insufficiently Pleaded.
 5         In their prayer for relief, the Gerses request special damages under their
 6   Rehabilitation Act, Unruh Act, contract, and unfair trade practices claims. (FAC,
 7   Prayer for Relief ¶¶ 2–5.)
 8         Under federal pleading requirements, “[i]f an item of special damage is
 9   claimed, it must be specifically stated.” Fed. R. Civ. P. 9(g). Under this rule, a “bare
10   allegation of the amount of pecuniary loss” is insufficient. Isuzu Motors Ltd. v.
11   Consumers Union of U.S., Inc., 12 F. Supp. 2d 1035, 1047 (C.D. Cal. 1998). The rule
12   is designed to “inform defending parties as to the nature of the damages claimed in
13   order to avoid surprise; and to inform the court of the substance of the complaint.”
14   Great Am. Indem. Co. v. Brown, 307 F.2d 306, 308 (5th Cir. 1962).
15         The School argues that the Gerses have not sufficiently specified the nature of
16   their special damages. (Mot. 22–23.) The Gerses concede that “the Second through
17   Sixth Claims of relief could be pleaded with more specificity to re-allege special
18   damages.” (Opp’n 20.) Indeed, the Gerses only cursorily identify categories of
19   expenses they incurred, including “tuition, . . . ensuing losses resulting from seeking
20   out alternative schooling, [and] out of pocket costs for treatment.” (FAC ¶ 55.)
21   Although the Gerses need not “allege a specific dollar amount,” the FAC’s allegations
22   are not enough to satisfy the heightened pleading requirements of Rule 9(g). Isuzu
23   Motors, 12 F. Supp. 2d at 1047. Accordingly, the Court dismisses the Gerses’ claims
24   for special damages with leave to amend.
25         2.     Rule 12(b)(6) Is Not the Proper Vehicle for the School’s Other Damages
26                Arguments.
27         The School also contends general and special damages are not recoverable for
28   the Rehabilitation Act and unfair trade practices claims. (Mot. 22–24.)




                                                14
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 15 of 16 Page ID #:190




 1          A demand for an improper remedy is not a proper basis for a Rule 12(b)(6)
 2   motion. Cent. Sierra Envtl. Res. Ctr. v. Stanislaus Nat’l Forest, 304 F. Supp. 3d 916,
 3   955 n.28 (E.D. Cal. 2018) (“Courts do not grant motions under Rule 12(b)(6) ‘merely
 4   because a plaintiff requests a remedy to which he or she is not entitled.’” (quoting
 5   Massey v. Banning Unified Sch. Dist., 256 F. Supp. 2d 1090, 1092 (C.D. Cal. 2003))).
 6   “It need not appear that plaintiff can obtain the specific relief demanded as long as the
 7   court can ascertain from the face of the complaint that some relief can be granted.”
 8   Massey, 256 F. Supp. 2d at 1092 (quoting Doe v. U.S. Dep’t of Justice, 753 F.2d 1092,
 9   1104 (D.C. Cir. 1985)).
10          The Court acknowledges that “[t]he issue of whether monetary damages are
11   available for retaliation claims under the Rehabilitation Act has not been decided by
12   this Circuit.” Lee v. Natomas Unified Sch. Dist., 93 F. Supp. 3d 1160, 1170 (E.D. Cal.
13   2015). However, even if the remedies requested are improper, the FAC still sets forth
14   forms of relief available to the Gerses for these claims. (See FAC, Prayer for Relief
15   ¶¶ 2, 5 (requesting equitable relief for the Rehabilitation Act claim and restitution for
16   the unfair trade practices claim).)           As such, dismissal under Rule 12(b)(6) is
17   inappropriate.5
18
19
20
21
22
23
24
25
26
     5
27     The Court also declines to examine the School’s arguments under the lens of Rule 12(f). See
     Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 974–75 (9th Cir. 2010) (“Rule 12(f) does not
28   authorize district courts to strike claims for damages on the ground that such claims are precluded as
     a matter of law.”).



                                                      15
Case 2:19-cv-08003-ODW-E Document 29 Filed 08/07/20 Page 16 of 16 Page ID #:191




 1                                   V. CONCLUSION
 2         For the reasons discussed above, the Court orders as follows:
 3         1.     Plaintiffs’ fifth claim for breach of contract is DISMISSED with leave to
 4   amend.
 5         2.     Plaintiffs’ special damages allegations for the Rehabilitation Act, Unruh
 6   Act, contract, and unfair trade practices claims are DISMISSED with leave to amend.
 7         3.     The Motion to Dismiss is DENIED in all other respects.
 8         4.     Plaintiffs may file a Second Amended Complaint within fourteen (14)
 9   days of this Order curing the deficiencies identified in this Order. If Plaintiffs do not
10   file a Second Amended Complaint in that period, Defendant shall file an Answer to
11   Plaintiffs’ First Amended Complaint within twenty-one (21) days of this Order.
12
13         IT IS SO ORDERED.
14
15         August 7, 2020
16
17                                ____________________________________
18                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                                16
